    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 PENNSYLVANIA HIGHER
 EDUCATION ASSISTANCE AGENCY,

        Plaintiff,                              Civil Action No. 1:18-cv-1114 (MPS)

        v.

 JORGE L. PEREZ, in his official capacity
 as Commissioner of the Connecticut
 Department of Banking,

 CONNECTICUT DEPARTMENT OF
 BANKING,

 BETSY DEVOS, in her official capacity
 as Secretary of the United States
 Department of Education,

        and

 UNITED STATES DEPARTMENT OF
 EDUCATION,

        Defendants.




    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
 FEDERAL DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT


                                   INTRODUCTION

       Plaintiff Pennsylvania Higher Education Assistance Agency (“PHEAA”) seeks to

compel the joinder of the United States Department of Education (“Education”) through a

claim of interpleader. However, interpleader’s purpose is to fairly and efficiently resolve

insurance disputes or cases where multiple parties lay claim to a single fund of money or

property. Because the dispute at issue here is far afield from the purpose of interpleader,

                                            1
      Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 2 of 26



and because PHEAA fails to meet the basic requirements of an interpleader claim against

Education, the interpleader claim should be dismissed.

        PHEAA’s remaining claims for declaratory judgment also fail, as they do not

identify a valid cause of action, nor does PHEAA have standing to bring a claim against

Education. The Amended Complaint’s claims against Education should accordingly be

dismissed.

             FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The Connecticut laws at the center of this case regulate student loan servicers that

service the loans of Connecticut borrowers. See generally Conn. Gen. Stat. Ann. § 36a-

847 (West 2016) et seq. Unless an exception applies, servicers must obtain a license from

the Connecticut Department of Banking. Conn. Gen. Stat. Ann. § 36a-847(a). Licensed

servicers must comply with various provisions, including making records available to the

Connecticut Department of Banking. Conn. Gen. Stat. Ann. § 36a-849, 36a-851 (West

2016). PHEAA takes issue with several of these provisions, which it identifies as the

“Connecticut Disclosure Statutes.” Amended Complaint (“Am. Compl.”) ¶ 47, ECF No.

34.

        PHEAA is a student loan servicer. Under the Higher Education Act, 20 U.S.C.

§ 1087 et seq., Education contracts with third-party servicers, including PHEAA, to service

federal student loans.     Am. Compl. ¶¶ 21-23.        PHEAA services student loans in

Connecticut, id. ¶ 29, and is licensed as a servicer by Connecticut, id. ¶ 24.

        PHEAA brings suit against the Connecticut Department of Banking, its director

(collectively, “Connecticut Defendants”), and Education. According to the Amended

Complaint, Connecticut requested information from PHEAA pursuant to the Connecticut



                                                  2
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 3 of 26



Disclosure Statutes. Id. ¶¶ 32-34. In accordance with federal law and its contract with

Education, PHEAA refused to disclose the information absent authorization from

Education. Id. ¶ 42; see also id. ¶¶ 51-53 (stating that Education’s office of Federal Student

Aid sent a letter to PHEAA and the Connecticut Defendants reiterating that the requested

records belong to the federal government, and that PHEAA’s contract prohibited PHEAA

from releasing the records without authorization from the federal government). The

Connecticut Defendants threatened to revoke PHEAA’s license and take other action based

on PHEAA’s refusal to disclose the information. Am. Compl. ¶ 48.

       The Amended Complaint, setting forth the above allegations, represents PHEAA’s

third attempt to initiate legal action concerning this matter. PHEAA first filed suit in the

District Court for the District of Columbia. There PHEAA brought claims for “declaratory

relief” and “injunctive relief” against Connecticut and Education on the same set of facts

described above. See PHEAA v. Perez, et al. (18-cv-770 D.D.C.), ECF No. 1. However,

before any defendant answered or otherwise responded, PHEAA voluntarily dismissed that

action without prejudice. Id., ECF No. 19.

       PHEAA then filed its second complaint on this matter, and the first in this Court.

See Complaint (“Compl.”), ECF No. 1. In that action, PHEAA brought three claims

seeking declaratory judgment on the grounds of field preemption, Compl. ¶¶ 57-67;

conflict preemption, Compl. ¶¶ 68-77; and express preemption, Compl. ¶¶ 78-86.

Education moved to dismiss, pointing out that, while federal law likely preempted

Connecticut’s laws, its participation as a defendant was not necessary in order to accord

PHEAA complete relief, and that PHEAA had not alleged a colorable cause of action

against Education, among other arguments. See ECF No. 31.



                                                  3
      Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 4 of 26



        PHEAA did not respond to the motion and instead amended its Complaint. Count

one of the Amended Complaint alleges that “PHEAA is faced with competing claims by

state and federal governmental entities concerning access to the same Documents,” Am.

Compl. ¶ 67, and that as a consequence, the Court should require Connecticut and

Education, as “Interpleader Defendants [to] interplead and settle all claims between

themselves concerning the production of the Documents[.]” Id. ¶ 77.

        PHEAA also maintained its causes of action for declaratory judgment pursuant to

claims of field preemption, Am. Comp. ¶¶ 79-88, and conflict preemption, id. ¶¶ 90-98.

Count two argues that federal law has preempted the field in which the Connecticut

Disclosure Statutes seek to operate. Am. Compl. ¶¶ 79-88. Count three contends that

conflicts with federal law preempt the Connecticut Disclosure Statutes. Am. Compl. ¶¶ 90-

98.     In each of these claims PHEAA also recites that it is “entitled to a judicial

determination . . . as to whether . . . the Federal Defendants have the power and authority

to direct PHEAA not to comply with the Connecticut Disclosure Statutes, and to take

regulatory, disciplinary, or retaliatory action in the event that PHEAA complies with the

Connecticut Disclosure Statutes.” Am. Compl. ¶¶ 87, 97.

                                STANDARD OF REVIEW

        Education moves herein for dismissal pursuant to Federal Rule of Civil Procedure

12(b)(1), or in the alternative, pursuant to Rule 12(b)(6).

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “A plaintiff asserting subject




                                                  4
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 5 of 26



matter jurisdiction has the burden of proving by a preponderance of the evidence that it

exists.” Id.

       In addition, “[t]o survive a motion to dismiss [pursuant to Rule 12(b)(6)], a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

                                       ARGUMENT

       In its Amended Complaint, PHEAA improperly attempts to use interpleader to

force the joinder of Education. A procedure designed to prevent double liability against

the holder of a fund or other property, interpleader is wholly inapplicable to PHEAA’s

legal dispute with Connecticut. PHEAA can show neither a threat of double liability on a

single obligation, nor adverse claimants to the same fund or property. Education is

unaware of a single instance in which the United States, or indeed any party, was forced to

interplead simply because a private dispute involved a question of preemption under

federal law. Indeed, “interpleader is not a ‘bill of peace’ or legal vacuum cleaner intended

to suck up all related claims into a single proceeding.” Richard D. Freer, 4 Moore’s Fed.

Prac. – Civil § 22.02[1] (2018).

       PHEAA’s remaining claims for declaratory judgment also do not have merit, as

they fail to state a cause of action against Education, and PHEAA lacks standing to bring

any such claim. To be sure, the federal government may wish to provide its views on the



                                                  5
     Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 6 of 26



preemption question, but it can do so by filing a Statement of Interest without participating

as a party, as it often does. See 28 U.S.C. § 517. There being no legitimate basis for

Education’s presence in this case as a defendant, it should be dismissed.

I.     Use of Interpleader in this Action is Inappropriate.

       PHEAA’s dispute with Connecticut is not the type of case for which interpleader

was designed. Thus, PHEAA’s attempt to invoke interpleader here should be rejected, and

the interpleader claim against Education dismissed.

       “Rooted in equity, interpleader is a handy tool to protect a stakeholder from

multiple liability and the vexation of defending multiple claims to the same fund.” Wash.

Elec. Co-op., Inc. v. Paterson, Walke & Pratt, P.C., 985 F.2d 677, 679 (2d Cir. 1993).

Before a court can reach the merits of an interpleader claim, the plaintiff has the burden to

demonstrate that an “interpleader action is appropriate and the stakeholder is entitled to

bring the action[.]” See Fid. Brokerage Servs., LLC v. Bank of China, 192 F. Supp. 2d 173,

177–78 (S.D.N.Y. 2002); Charles Alan Wright & Arthur R. Miller, 7 Fed. Prac. & Proc.

Civ. § 1714, at 626 (3d ed. 2018).

       The “classic situation” involving an interpleader action is an insurance dispute

wherein an insurer is “faced with conflicting but mutually exclusive claims to a policy[.]”

See State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 534 nn.15-16 (1967). In such a

circumstance, interpleader forces the competing claimants to enter the case as defendants,

and enables the court to determine, in one case, which claimant or claimants should receive

the fund. See Avant Petroleum, Inc. v. Banque Paribas, 853 F.2d 140, 144 (2d Cir. 1988)

(discussing interpleader action wherein the court must “determine which of two parties has

priority with respect to the interpleader fund”).



                                                    6
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 7 of 26



        In federal court, the procedure of interpleader may be invoked in two ways. A

plaintiff may bring an action pursuant to the federal interpleader statute, 28 U.S.C. § 1335,

or it may invoke interpleader pursuant to Federal Rule of Civil Procedure 22. “The primary

distinction between the two lies in their jurisdictional prerequisites.” Am. Family Mut. Ins.

Co. v. Roche, 830 F. Supp. 1241, 1244 (E.D. Wis. 1993). The interpleader statute requires,

among other things, adverse claimants of diverse citizenship, and money or property valued

at $500 or more that the stakeholder-plaintiff deposits with the court. See 28 U.S.C. § 1335.

Federal Rule of Civil Procedure 22, on the other hand, states in part that “[p]ersons with

claims that may expose a plaintiff to double or multiple liability may be joined as

defendants and required to interplead.” See Fed. R. Civ. P. 22. Interpleader pursuant to

Rule 22 (“rule interpleader”) thus permits interpleader actions which may not meet the

specific conditions of statutory interpleader, but nonetheless satisfy the general

requirements applicable in federal court, such as federal question jurisdiction.

        Here, likely recognizing that it cannot meet the demands of statutory interpleader,

PHEAA cites only Federal Rule of Civil Procedure 22 in support of its interpleader claim.

See Am. Compl. ¶ 68. PHEAA is unable, however, to satisfy the requirements for even a

rule interpleader claim. At a minimum, a plaintiff seeking rule interpleader relief must

establish (1) that it is threatened with multiple adverse claims to a fund or asset, and (2) that

it could be exposed to double or multiple liability on a single obligation. See Bradley v.

Kochenash, 44 F.3d 166, 168 (2d Cir. 1995).             PHEAA meets neither requirement.

Moreover, allowing PHEAA’s novel interpleader action to proceed here would encourage

a barrage of claims against the federal government in purely private disputes. Accordingly,

PHEAA’s interpleader claim should be dismissed.



                                                   7
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 8 of 26



       A. PHEAA is Not Threatened by Multiple Adverse Claims Against a Fund or
          Asset.

       PHEAA cannot establish that an interpleader action is appropriate here, first

because it is not threatened by two or more adverse claimants to a fund or property. See

Viewhaven, Inc. v. Danon, No. 85 Civ. 9603 (LLS), 1986 WL 6779, at *2 (S.D.N.Y. June

12, 1986) (“Requisite to the maintenance of an interpleader action is that the stakeholder

be subject to multiple adverse claims against a single fund or liability.” (citation omitted)).

       For an interpleader defendant to constitute a claimant, such a defendant must assert

or be able to assert, some claim of ownership over the fund or property at issue. See United

States v. Barry Fischer Law Firm, LLC, No. 10 Civ. 7997 (TPG), 2011 WL 31545, at *3

(S.D.N.Y. Jan. 5, 2011) (“[T]he purpose of an interpleader action is to allow the

stakeholder, the interpleader plaintiff, to establish proper ownership of some property in

order to avoid future vexations.”); 28 U.S.C. § 1335 (defining “adverse claimants” in

relevant part as those who are or may “claim to be entitled to such money or property, or

to any one or more of the benefits” arising from a financial instrument or other obligation).

The text of Rule 22 itself incorporates this requirement, stating that any interpleader dispute

must concern ownership of property. See Fed. R. Civ. P. 22(a)(1)(A) (stating that joinder

is proper even where the “claims of the several claimants, or the titles on which their claims

depend lack a common origin” or are adverse) (emphasis added); see also Metro. Life Ins.

Co. v. Jacques, 396 F. App’x 709, 710 (2d Cir. 2010) (unpublished) (“[A] claimant [in an

interpleader action] must succeed in establishing his right to the property by a

preponderance of the evidence.”); XL Specialty Ins. Co. v. Lakian, 243 F. Supp. 3d 434,

440 (S.D.N.Y. 2017) (same); McEnery v. Gallagher, No. 93 CIV. 5795, 1996 WL 457297,

at *3 (S.D.N.Y. Aug. 14, 1996) (same).

                                                  8
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 9 of 26



       Indeed, the disputed “stake” in a proper interpleader suit is generally a fund or

financial obligation. See, e.g., Glenclova Inv. Co. v. Trans-Res., Inc., 874 F. Supp. 2d 292,

302 (S.D.N.Y. 2012) (explaining that in the “quintessential” interpleader action, “an

insurer is faced with rival claims which exceed the amount held in a limited fund”). In the

unusual instances where such a defined fund or obligation was absent from an attempted

interpleader action, the dispute concerned ownership of a property right that was analogous

to such a fund. See Bankers Tr. Co. v. Mfrs. Nat. Bank of Detroit, 139 F.R.D. 302, 308

(S.D.N.Y. 1991) (discussing a proposed interpleader action to determine ownership of

rights to manage rail cars, which produced income); Xerox Corp. v. Nashua Corp., 314 F.

Supp. 1187, 1189 (S.D.N.Y. 1970) (considering an interpleader action to determine the

owner of a patent). And, in both of these cases, tellingly, the courts ultimately rejected the

invocation of interpleader either because multiple obligations were at issue, see Bankers

Tr. Co., 139 F.R.D. at 308, or because conjecture concerning liability in a complex dispute

was insufficient to “force parties into costly litigation,” see Xerox, 314 F. Supp. at 1190.

       Accordingly, to institute an interpleader action, a plaintiff must show that two or

more defendants have a claim of ownership over the property at issue. PHEAA fails to

make such a showing here. The Amended Complaint lacks any claims concerning an

ownership dispute between adverse claimants over a funds or financial obligation. Instead,

PHEAA appears to argue that certain student loan “documents” constitute the res—and

whether Connecticut may access these documents is the crux of the dispute, not any

competing claims of ownership. The amended complaint alleges that Education is the

“owner of the Documents,” Am. Compl. ¶ 77, and does not allege that Connecticut is the




                                                  9
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 10 of 26



owner of the any records held by PHEAA (nor is Education aware of any basis for such an

allegation).

       Indeed, the Amended Complaint avers only that Connecticut seeks to enforce laws

mandating that certain records be made “available” for inspection by relevant state

authorities. See Am. Compl. ¶ 47 (citing Conn. Gen. Stat. §§ 36a-17, 36a-849). Portions

of PHEAA’s Amended Complaint acknowledge that this case turns on competing “duties,”

not claims of ownership. Id. ¶ 75 (“The Interpleader Defendants seek to impose conflicting

duties on PHEAA with respect to the production of the same Documents.”). The dispute

in this case is accordingly over who must be permitted to access the documents, whether

Connecticut’s laws are preempted by federal law, and whether PHEAA must comply with

the terms of its contract with Education—not adverse claimants contesting ownership of

property, as interpleader requires.

       At bottom, Education is aware of no case in which an interpleader action was

permitted in anything like the instant circumstances. And for good reason, interpleader is

not “a cure-all for the possibility of multiple lawsuits[.]” N. Am. Mktg. Corp. v. K.

Gronbach & Assocs., Inc., 221 F.R.D. 296, 299 (D. Conn. 2002). PHEAA’s unprecedented

attempt at the expansion of the interpleader device should accordingly be rejected.

       B. PHEAA is Not Exposed to Double or Multiple Liability on a Single
          Obligation.

       PHEAA also cannot demonstrate a threat of double or multiple liability stemming

from a single obligation, as required to sustain an interpleader claim. See Wash. Elec. Co-

op., Inc. v. Paterson, Walke & Pratt, P.C., 985 F.2d 677, 679 (2d Cir. 1993) (holding that

“[u]nder Rule 22, interpleader is proper if the party requesting it ‘is or may be exposed to

double or multiple liability’” (citation omitted)). Again, understanding the purpose of

                                                10
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 11 of 26



interpleader is important context here. Interpleader is used when two or more parties seek

ownership of money or property that is held by a third party. The third party (the

stakeholder) is faced with a legal dilemma: giving the property to either one of the parties

will likely lead to a lawsuit by the other party against the stakeholder and the new property

owner. Interpleader is thus designed to protect the stakeholder from multiple lawsuits and

multiple liability over the same stake. See Republic of Philippines v. Pimentel, 553 U.S.

851, 872 (2008) (explaining that the “purpose of interpleader . . . is to prevent a stakeholder

from having to pay two or more parties for one claim”).

       PHEAA does not allege that it is at risk for double or multiple liability, or that such

liability stems from a single obligation. PHEAA alleges that it is “faced with competing

claims by state and federal governmental entities concerning access to the same Documents

and, should PHEAA disregard either claim, it is susceptible to significant potential

liability.” Am. Compl. ¶ 67. Thus, PHEAA claims that it could face federal penalties for

disclosing the sought documents or state law penalties for refusing to produce the

documents. Am. Compl. ¶¶ 71, 73. PHEAA alleges no circumstance in which it could be

doubly liable, that is, subject to penalties from both Connecticut and the federal

government, and at risk of multiple lawsuits. Thus, absent an allegation of double or

multiple liability, PHEAA’s interpleader claim should be rejected. See Great Wall De

Venezuela C.A. v. Interaudi Bank, 117 F. Supp. 3d 474, 487 (S.D.N.Y. 2015) (rejecting

claim of interpleader where “[t]here is no such double or multiple liability here”).

       Further, even if PHEAA could point to a threat of double liability, such a possibility

would not arise from a single obligation. As the Second Circuit has made clear, “protection

against ‘double or multiple liability’ provided by Rule 22 is protection only against double



                                                  11
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 12 of 26



or multiple liability that is unjustifiable because the plaintiff has but a single obligation.”

Bradley v. Kochenash, 44 F.3d 166, 168 (2d Cir. 1995); see also Wegmans Food Markets,

Inc. v. Ancoma, Inc., No. 06-CV-6059L, 2006 WL 931604, at *3 (W.D.N.Y. Apr. 10, 2006)

(“[T]he threat of multiple liability must arise from a single obligation or right.”). This basic

requirement is not met where a plaintiff has “inconsistent duties to separate parties under

two separate, but related, agreements, and may . . . breach[] one agreement by complying

with duties under the other[.]” Bankers Tr. Co., 139 F.R.D. at 308.

       PHEAA concedes in the Amended Complaint that it has no single obligation

causing a potential for multiple liability. While there is, in theory, a single set of documents

at issue, the crux of PHEAA’s alleged problem is the purported “conflicting demands” of

Connecticut state law, which compels the disclosure of the records, and federal law and

PHEAA’s contract with Education, which forbid the disclosure of the records. Am. Compl.

¶¶ 3-4, 6. Thus, even assuming that compliance with state or federal law could be termed

“obligations” for purposes of interpleader, PHEAA avers that it cannot comply with

multiple, conflicting obligations to multiple parties. Yet, “[i]nterpleader is designed to

prevent multiple recoveries only where there are not multiple obligations; it is not intended

to telescope multiple obligations into one.” Bradley, 44 F.3d at 169. As a result, “this

situation does not come within the scope of rule interpleader, [and as a result] the

interpleader complaint must be dismissed.” Bankers Tr. Co., 139 F.R.D. at 308.

       C. Permitting PHEAA’s Interpleader Action Could Compel the United States
          into Litigation Whenever a Private Plaintiff Raises a Preemption Defense.

       Not only is PHEAA’s novel interpleader claim fatally defective, for the reasons

discussed above, but to the extent that PHEAA invites the Court to undertake a dramatic




                                                  12
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 13 of 26



renovation of interpleader doctrine, such a move would be unwise and would enable future

plaintiffs to coerce the federal government to enter private litigation.

       PHEAA’s instant dispute with Connecticut is a common one, wherein a plaintiff

argues that it cannot comply with both state and federal law, and as a consequence, asserts

that the relevant state laws are preempted. Private entities consistently litigate such claims

without the federal government entering the case as a defendant. See, e.g., Wyeth v. Levine,

555 U.S. 555, 563 (2009) (pharmaceutical company argued preemption on grounds that “it

would have been impossible for it to comply with the state-law duty to modify [drug]

labeling without violating federal law”); In re Methyl Tertiary Butyl Ether (MTBE) Prod.

Liab. Litig., 725 F.3d 65, 97 (2d Cir. 2013) (energy company argued that state law jury

verdict, barring the use of a gasoline additive, was preempted by federal law requiring the

additive). There is no reason why that course of action cannot be followed in this matter.

       Moreover, the availability of an adequate remedy by litigating against Connecticut

is itself a reason why the Court should refrain from exercising its equitable powers here.

“[I]t is well recognized that interpleader is an equitable remedy, and a federal court may

abstain from deciding an interpleader action if another action could adequately redress the

threat that the stakeholder might be held doubly liable.” Am. Airlines, Inc. v. Block, 905

F.2d 12, 14 (2d Cir. 1990); see also Commerce & Indus. Ins. Co. v. Cablewave Ltd., 412

F. Supp. 204, 206–07 (S.D.N.Y. 1976) (“[I]nterpleader relief may be denied if there is an

adequate remedy elsewhere.”).

       As far as Education can tell, no plaintiff has even attempted interpleading the

federal government to assert preemption defenses on its behalf.            To the contrary,

interpleader actions citing federal question jurisdiction are themselves a “rarity,” and have



                                                 13
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 14 of 26



only been permitted in limited contexts, such as where a claim is brought by an ERISA

fiduciary. See Metro Life Ins. Co. v. Price, 501 F.3d 271, 275-76 (3d Cir. 2007). Should

PHEAA’s novel use of interpleader be allowed to proceed, litigants would have a powerful

incentive to interplead the United States into their private disputes, so long as a potential

preemption argument existed. In such cases, just as here, private plaintiffs would throw up

their hands, claim no interest in the outcome of the action, and instead demand that the

federal government litigate the preemption question. The shield of interpleader would

thereby become a bludgeon, forcing the federal government to expend time and resources

litigating private disputes, while removing the government’s discretion as to when and

where to participate in litigation. Use of interpleader in this manner goes far beyond its

narrow purpose, adjudicating adverse claims to money or other assets, and should not be

permitted here.

       In sum, as the Supreme Court made clear over fifty years ago, interpleader “cannot

be used to solve all the vexing problems of multiparty litigation” and was never intended

“to be an all-purpose bill of peace.” See State Farm Fire & Cas. Co., 386 U.S. at 533, 535.

Rather, “this device is proper only for cases involving adverse claims to a single stake.”

Moore’s Federal Practice at § 22.02[1][d]. This Court should therefore look with disfavor

upon PHEAA’s request for a broad expansion of existing applications of interpleader. As

explained above, there are no adverse claims and no stake of money or assets here, nor

anything comparable. “As a result, ‘it is not . . . for the Court to redesign the interpleader

rule in order for it to accommodate this unusual lawsuit.’” CF 135 Flat LLC v. Triadou

SPV S.A., No. 15-CV-5345 (AJN), 2016 WL 1109092, at *5 (S.D.N.Y. Mar. 18, 2016)

(internal brackets omitted). PHEAA’s interpleader claim should accordingly be dismissed.



                                                 14
      Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 15 of 26



II.      PHEAA’s Remaining Claims Against Education Should be Dismissed.

         Without its novel interpleader claim, PHEAA is left only with two Declaratory

Judgment claims. Those claims are substantially similar to the claims in PHEAA’s original

complaint, which Education moved to dismiss, and Education therefore reasserts those

arguments here.

         PHEAA’s main request for declaratory relief in both claims—that the Court declare

whether “federal law preempts the Connecticut Disclosure statutes” Am. Compl. ¶¶ 87,

97—does not run against Education or otherwise require Education’s participation as a

defendant. Indeed, its Declaratory Judgment claims, PHEAA fails to identify a cause of

action against Education or provide any explanation as to why this Court should release it

from its acknowledged duties under its contract. In contrast, PHEAA offers many well-

founded reasons as to why it need not comply with the Connecticut Disclosure Statutes,

which are preempted by a variety of sources of federal law. Education must therefore be

dropped from this case pursuant to Rules 12(b)(1) and 12(b)(6) because PHEAA identifies

no cause of action for its claims against Education, could not raise a claim under the

Administrative Procedure Act (“APA”), and lacks standing. Cf. Fed. R. Civ. P. 21 (“On

motion or on its own, the court may at any time, on just terms, add or drop a party.”).

      A. The Declaratory Relief that PHEAA Seeks—a Finding that the Connecticut
         Disclosure Statutes are Preempted—Does Not Run Against Education or
         Require Education’s Participation.

         PHEAA may obtain all of the relief that it seeks through a ruling by this Court that

the Connecticut Disclosure Statutes are preempted. Such a ruling would not run against

Education at all, and there is no reason that Education’s participation as a defendant would

be necessary. Cf. Otero v. N.Y.C. Hous. Auth., 484 F.2d 1122, 1130 n.11 (2d Cir. 1973)

(noting that where “full relief could be afforded plaintiffs through an injunction against the
                                                 15
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 16 of 26



[state defendant], and no claim was made of affirmative discriminatory action on HUD’s

part, the complaint against the federal defendants should be dismissed”).

        As noted above, in the ordinary course, a private party contending that federal law

preempts state law simply brings suit against the relevant state officials or agencies; the

presence of a federal party is not required. See, e.g., Hughes v. Talen Energy Mktg., LLC,

136 S. Ct. 1288 (2016) (utility companies sued state officials, arguing that the Federal

Power Act preempted state regulatory programs; the United States opted to participate as

amicus curiae); Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363 (2000) (nonprofit

sued state officials, arguing that federal sanctions on Burma preempted the state’s law

regulating commerce with Burma); Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88

(1992) (trade association sued state agency, arguing that the Occupational Safety and

Health Act preempted state licensing schemes for certain laborers). While the government

is certainly able to provide a statement of interest to provide its perspective on such

litigation, it need not participate as a defendant. See 28 U.S.C. § 517 (“The Solicitor

General, or any officer of the Department of Justice, may be sent by the Attorney General

to any State or district in the United States to attend to the interests of the United States in

a suit pending in a court of the United States, or in a court of a State, or to attend to any

other interest of the United States.”).

        Indeed, the United States recently filed a Statement of Interest in a similar case

involving analogous provisions of D.C. law. Statement of Interest of the United States

(“D.C. Statement of Interest”) at 10-14, Student Loan Servicing All. v. Taylor, No. 18-cv-

640 (D.D.C. Aug. 24, 2018), ECF No. 20. As it did there, the government would likely

argue here that Connecticut’s regulation of federal student loan servicing violates the



                                                  16
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 17 of 26



Supremacy Clause, seeks to regulate areas “involving uniquely federal interests,” and

impedes the accomplishment and execution of the full purposes and objectives of federal

law. U.S. Const. art. VI, cl. 2; Boyle v. United Techs. Corp., 487 U.S. 500, 504, 507 (1988).

It is well established that states may not attempt to control the federal government’s

selection of contractors through the imposition of a licensing requirement. Compare Conn.

Gen. Stat. Ann. § 36a-847, as amended, Conn. Legis. Serv. P.A. 18-173 (H.B. 5490) (West

2018) (requiring that student loan servicers obtain a state license and meet various

eligibility requirements), with Sperry v. Florida ex rel. The Fla. Bar, 373 U.S. 379, 385

(1963) (“State[s] may not enforce licensing requirements which, though valid in the

absence of federal regulation, give ‘the State’s licensing board a virtual power of review

over the federal determination’ that a person or agency is qualified and entitled to perform

certain functions, or which impose upon the performance of activity sanctioned by federal

license additional conditions not contemplated by Congress.’” (quoting Leslie Miller Inc.

v. Arkansas, 352 U.S. 187, 190 (1956) (footnotes omitted))). In addition, the Connecticut

Disclosure Statutes purport to require servicers to release information that federal law and

Education’s contracts require be kept confidential absent authorization from Education.

See generally Conn. Gen. Stat. Ann. § 36a-17, as amended, Conn. Legis. Serv. P.A. 18-

173 (H.B. 5490) (West 2018) (requiring disclosures in accordance with Connecticut’s

investigations); cf. D.C. Statement of Interest at 18-22 (addressing similar provisions of

D.C. law).

       The Court can consider these and other arguments from the government, as well as

arguments made by PHEAA and Connecticut, and rule on the preemption question, all




                                                 17
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 18 of 26



without Education being in the case as a defendant. Given the lack of viable claims asserted

against Education, that is the proper course.

   B. PHEAA’s Purported Claims Against Education Fail for Several Reasons.

       In addition to its interpleader claim, PHEAA purports to raise two claims for

Declaratory Judgment against Education. Although PHEAA’s claims are subtitled “Field

Preemption,” and “Conflict Preemption,” PHEAA does not appear to argue that any action

by Education is preempted by either field or conflict preemption. Am. Compl. at 18, 20.

Instead, PHEAA recites twice that it is “entitled to a judicial determination . . . as to

whether . . . the Federal Defendants have the power and authority to direct PHEAA not to

comply with the Connecticut Disclosure Statutes, and to take regulatory, disciplinary, or

retaliatory action in the event that PHEAA complies with the Connecticut Disclosure

Statutes.” Id. ¶¶ 87, 97. This statement suffers from many flaws, chief among them that

it identifies no cause of action or reason to believe that any action by Education would be

wrongful.

               1. PHEAA Fails to Identify a Cause of Action for Its Claims Against
                  Education.

       The claims for declaratory judgment against Education should be dismissed for lack

of subject matter jurisdiction, pursuant to Fed. R. Civ. P. 12(b)(1), because PHEAA fails

to set forth a valid legal cause of action against Education. “Article III of the Constitution

limits the ‘judicial power’ of the United States to the resolution of ‘cases’ and

‘controversies.’ . . . A necessary prerequisite to the exercise of judicial power, then, is the

presence before a court of a claim of substantive right. In other words, the plaintiff’s

complaint must allege a substantive claim that triggers the court’s adjudicative function.”

In re Joint E. & S. Dist. Asbestos Litig., 14 F.3d 726, 731 (2d Cir. 1993) (quoting Valley


                                                  18
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 19 of 26



Forge Christian College v. Americans United for Separation of Church & State, Inc., 454

U.S. 464, 471 (1982)). Absent a substantive legal claim set forth in the Complaint, this

Court lacks subject matter jurisdiction over the action.

       PHEAA purports to set forth two legal claims against Education and Connecticut

for “Declaratory Judgment.” Am. Compl. at 18, 20. As to Connecticut, PHEAA explains

at length how the Connecticut Disclosure Statutes are preempted by federal law. Yet as to

Education, PHEAA does not articulate in any way how the actions it believes Education

will take would be wrongful, improper, or in violation of any law. The Declaratory

Judgment Act, 28 U.S.C. § 2201, does not by itself provide a basis for judicial review, but

instead merely expands the remedies available in an otherwise proper civil action. As the

Supreme Court has said, the Declaratory Judgment Act “presupposes the existence of a

judicially remediable right.” Schilling v. Rogers, 363 U.S. 666, 677 (1960). The Second

Circuit has reiterated that the Declaratory Judgment Act does not “provide an independent

cause of action. Its operation is procedural only—to provide a form of relief previously

unavailable.” In re Asbestos Litig., 14 F.3d at 731; see also Chevron Corp. v. Naranjo,

667 F.3d 232, 244-45 (2d Cir. 2012) (same); Warner-Jenkinson Co. v. Allied Chemical

Corp., 567 F.2d 184, 186-87 (2d Cir. 1977) (“The Declaratory Judgment Act . . . does not

independently create federal jurisdiction.”).

       Courts in this circuit uniformly hold that a legal claim for declaratory judgment

does not constitute a valid “independent cause of action,” and that such purported claims

must be dismissed. See Inclusion First, LLC v. Macy, No. 3:14-CV-1786, 2015 WL

8476329, at *8 (D. Conn. Sept. 23, 2015); see also Vaden v. Connecticut, 557 F. Supp. 2d

279, 283 (D. Conn. 2008) (dismissing a claim for “declaratory relief under the Declaratory



                                                19
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 20 of 26



Judgment Act” because the claim is “not predicated on any underlying cause of action”);

KM Enterprises, Inc. v. McDonald, No. 11-CV-5098, 2012 WL 4472010, at *19 (E.D.N.Y.

Sept. 25, 2012) (dismissing “cause of action for declaratory relief” because “Plaintiff has

no independent substantive claim of a right to this relief”). 1 Here, with the exception of

the improper interpleader claim, the only legal claims set forth in the Complaint are for

“declaratory judgment,” and PHEAA thus fails to provide a cause of action against

Education over which this Court could exercise subject matter jurisdiction. Nor does

PHEAA plead any theory explaining why Education does not have the power to act in

accordance with its contract. Accordingly, the putative claims against Education should

be dismissed.

                2. Even if PHEAA Had Alleged a Legal Claim Under the APA, it Would
                   Fail.

       Although PHEAA failed to plead a cognizable legal claim in conjunction with its

sought declaratory relief, any plausible claim that could be alleged against Education here

would fail. In its Amended Complaint, PHEAA briefly invokes the APA, 5 U.S.C. § 702,

noting that a litigant may obtain judicial review of certain federal agency actions. Am.



1
 KM Enterprises and Inclusion First dismissed claims for declaratory relief for failure to
state a claim pursuant to Rule 12(b)(6). Here, of course, PHEAA also fails to state a claim
against Education because PHEAA has not pled “factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “However, granting a dismissal for failure to
state a claim upon which relief can be granted presupposes that there is some claim that
can be said to be legally deficient. In the present matter, the question is not whether the
complaint’s claim is legally cognizable, but whether the complaint makes a claim at all.”
In re Asbestos Litig., 14 F.3d at 733. Where a complaint asserts only an entitlement to
declaratory relief, without a legal claim, dismissal for lack of subject matter jurisdiction is
warranted. Id. In any event, regardless of whether this Court evaluates PHEAA’s
Complaint under Rule 12(b)(1) or Rule 12(b)(6), Education should be dismissed as a
defendant.

                                                  20
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 21 of 26



Compl. ¶ 19. But PHEAA could not succeed on any APA claim, because 5 U.S.C. § 704

authorizes judicial review only of “[a]gency action made reviewable by statute and final

agency action for which there is no other adequate remedy in a court.” As an initial matter,

PHEAA fails to identify any final agency action at issue here, and none is apparent on the

face of the Amended Complaint.

       More significantly, PHEAA has an adequate alternative remedy to obtain the relief

sought here. PHEAA could proceed in this suit against Connecticut alone to obtain a

declaratory judgment that Connecticut’s disclosure laws and regulations are preempted.

See Sherman v. Black, 315 F. App’x 347, 349 (2d Cir. 2009) (unpublished) (holding that a

plaintiff was precluded from bringing claim under APA in case against U.S. Department

of Education, where the plaintiff could file a discrimination lawsuit against a private

defendant); Murray v. Lakeland Cent. Sch. Dist. Bd. of Educ., No. 16-CV-6795, 2017 WL

4286658, at *7 (S.D.N.Y. Sept. 26, 2017) (same). It is well established that APA review

is barred where a plaintiff can get relief by suing another defendant, even when the

alternative defendant is already named in the same case. See Niagara Mohawk Power

Corp. v. FERC, 306 F.3d 1264, 1268-69 (2d Cir. 2002) (the plaintiff could not maintain

APA claim against FERC because the plaintiff’s claims against a state agency in same

lawsuit provided an adequate alternative legal remedy); Jones v. U.S. Dep’t of Hous. &

Urban Dev., No. 11-cv-846, 2012 WL 1940845, at *6 (E.D.N.Y. May 29, 2012) (the

plaintiff could not maintain APA claim against HUD because the plaintiff’s claims against

a local agency and non-profit in same lawsuit provided an adequate alternative legal

remedy). Success in such a suit against Connecticut would entirely remedy PHEAA’s

alleged injuries by permitting it to continue servicing loans in accordance with federal law



                                                21
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 22 of 26



and its contracts. Indeed, PHEAA was able to maintain the status quo during the pendency

of this litigation and continue its servicing activities by getting Connecticut to forbear from

suspending its license—without requiring any forbearance from Education. See Am.

Compl. ¶ 55. Given the availability of an alternate adequate remedy, and the lack of a final

agency action, no APA claim is cognizable here. 2

                3. PHEAA Lacks Standing for Its Claims Against Education.

        In addition, the claims for declaratory relief should be dismissed for lack of subject

matter jurisdiction because PHEAA lacks standing to raise any claims against Education.

The jurisdiction of federal courts is limited to actual cases or controversies between proper

litigants with standing to sue. U.S. Const. art. III, § 2 cl. 1; see Lujan v. Defs. of Wildlife,

504 U.S. 555, 560-61 (1992). “[S]tanding is not dispensed in gross.” Lewis v. Casey, 518

U.S. 343, 358 n.6 (1996). Instead, a plaintiff must separately demonstrate standing with

respect to each claim and against each defendant. DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 352 (2006); Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62-63, 65-66 (2d Cir.

2012). The plaintiff must therefore show a concrete and particularized injury, that its injury

is “‘fairly . . . trace[able] to the challenged action’” of each defendant, and that the relief




2
  For the same reasons that PHEAA cannot state an APA claim, Plaintiff has also failed to
allege a sufficient waiver of the federal government’s sovereign immunity. See Infante v.
Drug Enf’t Admin., 938 F. Supp. 1149, 1154 (E.D.N.Y. 1996) (“While 5 U.S.C. § 702
waives sovereign immunity for agency actions, sections 701 and 704 limit the terms of that
waiver.”). Nor is sovereign immunity waived by 20 U.S.C. § 1082(a)(2), also cited by
PHEAA. Am. Compl. ¶ 19. That provision authorizes certain lawsuits against Education
but “expressly prohibits injunctive relief except where the Secretary of Education exercises
powers that are clearly outside his statutory authority.” Shabtai v. U.S. Dep’t of Educ., No.
02 Civ. 8437 (LAP), 2003 WL 21983025, at *7 (S.D.N.Y. Aug. 20, 2003). The relief that
PHEAA seeks against Education is a “permanent injuncti[on],” Am. Compl. ¶¶ 88, 98, yet
there is no allegation that the Secretary has acted outside governing statutory authority.
                                                  22
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 23 of 26



sought is likely to provide redress. Lujan, 504 U.S. at 560 (ellipsis and alteration in

original).   These requirements set forth the “irreducible constitutional minimum” of

standing, and its absence defeats subject matter jurisdiction. Id. at 560-61. Here, therefore,

PHEAA must demonstrate that it has an injury that is fairly traceable to a challenged action

by Education. PHEAA cannot do so.

        Though PHEAA does not identify the actual or threatened injuries which provide

it standing to seek declaratory judgment, the most obvious candidates are clearly caused

by Connecticut; PHEAA relies on actual or threatened injuries from actions by

Connecticut, not Education.       See, e.g., Am. Compl. ¶ 48 (noting that Connecticut

threatened to revoke PHEAA’s license and initiate proceedings that could result in civil

penalties of up to $100,000). Nor does Education’s decision to decline to authorize the

release of borrower records place it on the hook for these potential enforcement actions by

Connecticut. A plaintiff’s injury is not fairly traceable to a defendant’s action if the injury

was “th[e] result [of] the independent action of some third party” and the defendant’s action

did not have a “determinative or coercive effect upon the action of” that third party.

Bennett v. Spear, 520 U.S. 154, 169 (1997) (alterations in original) (emphasis omitted)

(citation omitted). Thus, “causation turns on the degree to which the defendant’s actions

constrained or influenced the decision of the final actor in the chain of causation.” Carver

v. City of New York, 621 F.3d 221, 226 (2d Cir. 2010).

        In this case, Connecticut has not been influenced, let alone coerced, by Education

into threatening PHEAA. There is no allegation that Connecticut was influenced by

Education or the federal government to enact the Connecticut Disclosure Statutes. Nor has

Education somehow required Connecticut to enforce its laws against PHEAA. PHEAA



                                                  23
   Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 24 of 26



thus lacks standing to sue Education based on its concerns about enforcement actions taken

by Connecticut. Accord Reaves v. U.S. Dep’t of Justice, 355 F. Supp. 2d 510, 515 (D.D.C.

2005) (holding that, because “it is not the allegedly unlawful conduct of the federal

defendants but that of the State of South Carolina that allegedly caused injury to plaintiffs,”

“there is no subject matter jurisdiction . . . with respect to the federal defendants”).

       Nor does PHEAA’s vague suggestion that, if PHEAA releases borrower

information in violation of its contract, Education may eventually pursue unspecified “civil

or criminal penalties for violation of the Privacy Act, could terminate PHEAA’s contract,

or could seek other penalties,” Am. Compl. ¶ 73, suffice to demonstrate standing. That is

because PHEAA offers no basis to believe that it will violate its contract, which could lead

to Education taking action against it. Where PHEAA cannot even specify whether such

harm could occur, or what form it would take, this “future injury is too speculative to satisfy

the well-established requirement that threatened injury must be ‘certainly impending.’”

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013) (citation omitted). Furthermore,

any claims based on this hypothetical future action by Education should be dismissed for

lack of ripeness. Here, any “administrative decision” to retaliate against PHEAA based on

PHEAA’s future conduct has not been “formalized” and its effects have not been “felt in a

concrete way” by PHEAA, and adjudication would thus be premature. Nat’l Park Hosp.

Ass’n v. Dep’t of Interior, 538 U.S. 803, 807-08 (2003) (citation omitted).

   C. To the Extent that PHEAA Seeks to Dispute Its Contract with Education,
      This Suit Is Not an Appropriate Vehicle.

       As discussed above, PHEAA has not identified a cause of action to support its

sought declaratory judgment relief or pled a concrete injury fairly traceable to Education.

A further barrier, however, bars the relief PHEAA seeks. PHEAA requests that this Court


                                                  24
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 25 of 26



rule on whether Education has “the power and authority to direct PHEAA not to” release

information to Connecticut, and “to take regulatory disciplinary, or retaliatory action” if

PHEAA violates its contract. Am. Compl. ¶¶ 87, 97. Both of these questions would require

this Court to interpret—or re-write entirely—PHEAA’s contract with Education. Indeed,

PHEAA admits that its contract with Education “requires PHEAA to . . . ‘comply with

Federal and [Education’s] record management policies’” and that it “does not own or

control” records relating to individual federal student loan borrowers. Id. ¶¶ 1, 26; see also

id. ¶ 4 (admitting that “if PHEAA does produce the documents to the Connecticut DOB, it

will be in violation of both federal law and its Servicing Contract with [Education]”). 3

PHEAA thus seeks either a judicial interpretation to let it out of its contract, or a judicial

finding that Education cannot enforce its contract.

       The Contract Disputes Act, 41 U.S.C. § 7101 et seq., sets forth a comprehensive

scheme of procedures that a contractor must follow to dispute its contract with the federal

government. To the extent that PHEAA believed that any provision of its contract was

impeded by, for example, the action of state law, it could raise that issue through the

contract dispute process.    PHEAA does not appear to have followed any of those

requirements here. See 41 U.S.C. § 7102 (stating that the requirements apply to all

executive branch contracts for services, unless other exceptions apply); 41 U.S.C. § 7103

(requiring contractors to submit claims, in writing, to their contracting officer).         If

unsatisfied at the end of that process, the Contract Disputes Act permits contractors to




3
 Further demonstrating the centrality of PHEAA’s contract with Education here, PHEAA
previously attached the contract as an exhibit to the original Complaint. See ECF No.
1-1.

                                                 25
    Case 3:18-cv-01114-MPS Document 43-1 Filed 10/29/18 Page 26 of 26



pursue claims for damages through the Court of Federal Claims or the Civilian Board of

Contract Appeals. 4 41 U.S.C. § 7104; see generally 48 C.F.R. § 52.233-1.

                                   CONCLUSION

       For the reasons given above, the Court should grant Education’s motion to dismiss

the amended complaint and drop Education as a party from this case.



Dated: October 29, 2018                     Respectfully submitted,



                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            MARCIA BERMAN
                                            Assistant Branch Director

                                            /s/ Michael Drezner
                                            MICHAEL DREZNER
                                            Trial Attorney (V.A. Bar No. 83836)
                                            REBECCA M. KOPPLIN
                                            Trial Attorney (California Bar No. 313970)
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L. St. NW
                                            Washington, D.C. 20005
                                            Telephone: (202) 514-4505
                                            Facsimile: (202) 616-8202
                                            Email: Michael.L.Drezner@usdoj.gov

                                            Counsel for Federal Defendants




4
  And, even if PHEAA’s remedies under the Contract Disputes Act were optional, rather
than mandatory, they would foreclose any possible APA suit by PHEAA concerning the
interpretation of PHEAA’s contract because the APA’s review is available only where the
plaintiff has “no other adequate remedy in a court.” 5 U.S.C. § 704.
                                              26
